COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Kelvin Lynn O'Brien v. The State of Texas

Appellate case number:   01-14-00229-CR

Trial court case number: 1415067

Trial court:             338th District Court of Harris County

       Appellant’s Second Motion for Extension of Time to File Appellant’s Brief is
GRANTED. Appellant’s brief is due December 10, 2014. No further extensions will be
granted.
       It is so ORDERED.

Judge’s signature: ___/S/ Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: October 28, 2014